internal_revenue_service number release date index number ---------------------------------- ------------------------------- ------------------------------ in re ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-146137-04 date march legend date date date trust gst exempt trust non-exempt trust trust wife husband trustee previous trustee state a sister brother-in-law charity county court cite cite cite cite ------------------ --------------------------- ------------------------- ------------------------------------ ------------------------------------------------------------------------------- ---------------- ------------------------------------------------------------------------------- ---------------------- ----------------------------------------------------------- ------------------------ ---------------------------- ---------------------- ------------------------ -------------------- ----------- -------------------------- ------------------------ ------------------------------- ------------------------------------------------------------------------------- -------------------------------------------------------------- ------------------------------------------------------------------------------- --------------- ------------------------------------------------------------------------------- ---------- ------------------------------------------------------------------------------- ----------------- ------------------------------------------------------------------------------- --------- dear -------------- this is in response to your date letter and other correspondence the facts submitted are as follows on date after date wife and husband executed trust an article ii section a of trust provides that upon creation of trust the trustees requesting a ruling concerning the generation-skipping_transfer_tax consequences of the proposed reformation of the gst exempt trust and the non-exempt trust irrevocable_trust for the primary benefit of their children and the issue of their children are to divide trust into two shares the gst exempt trust is to be funded with the value of property equal to the gst_exemption available to husband and wife at the time of the transfer the non-exempt trust is to be funded with the balance of the trust property article ii section b provides that in each calendar_year in which a gift of property is made to trust each descendant of wife and husband living at the time of each gift is to have the right by written request to withdraw property from the trust to which the property was so allocated the amount that each descendant may withdraw is that amount that is equal to the value on the date of the gift of the property so given divided by the number of donees then living the donor of any gift may as to each gift limit such withdrawal rights as to any one or more of the donees in amount or negate the withdrawal right entirely each donee’s right to withdraw is non-cumulative and to the extent not exercised will lapse days after the date of the receipt of the written notice of the gift or december of the calendar_year when the gift is received whichever is earlier the right to withdraw is not to exceed the greater of dollar_figure or of the total value of trusts subject_to the right to withdraw much of the income and principal of trust as they deem advisable by making payments directly to or by applying payments for any one or more of the descendants of wife and husband at such time or times and in such amounts proportions and manner as the trustees deem appropriate husband or earlier if the trustees determine that it is desirable to divide the property the trustees are to divide the property then remaining in trust into as many equal shares as there are children of wife and husband then living and children then deceased leaving issue then living article ii section c provides that the trustees are to have discretion to use so article ii section d provides that upon the death of the survivor of wife and plr-146137-04 article ii section d provides as follows until the distribution date as defined in article iii below our trustees shall continue to hold manage invest and reinvest each share set apart for a child of ours then living and each share set apart for the issue of a then deceased child of ours as a separate trust and shall distribute to the child and the child’s issue in the case of the share for each child and the issue of a then deceased child and such issue’s further issue in the case of the share for the issue of a then deceased child in each such case the beneficiaries are referred to as descendants as much of the net_income and principal of the respective shares including the whole thereof as they shall in their direction deem advisable for the benefit of our descendants by making payments directly to or by applying the same for any one or more of them at such time or times and in such amounts proportions and manner as our trustees deem appropriate with full power to accumulate any amounts of income not so paid or applied and to hold the same for future use or to add the same in whole or in part to principal article ii section g provides that if at any time there shall be no person or estate eligible to take in accordance with the provisions of trust and there are children or further issue of sister and brother-in-law who are then living a the trustees are to pay the remaining property of the gst exempt trust and the non-exempt trust to the trustee of trust a_trust executed by sister and brother-in-law for the benefit of their descendants to be held in accordance with the terms of trust or b if trust is not in existence at that time the trustees are to pay the remaining property in equal shares to the children of sister in the event that no children or further issue of sister and brother-in-law are living at the time that property is to be paid the trustees are to pay the remaining property of the gst exempt trust and the non-exempt trust to charity article iii provides that each trust unless sooner terminated in accordance with its terms is to terminate in all events upon years after the death of the last to die of any of the descendants of the parents of wife or the mother of husband who were living on date upon termination the trustees are to pay the then remaining principal and undistributed_income of each separate trust then existing free of all trusts to the living descendants who are beneficiaries under the relevant trust per stirpes husband and wife each transferred property to trust on date in accordance with the terms of the trust the trustee divided the trust into two separate trusts the gst exempt trust and the non-exempt trust on timely filed federal gift_tax returns form_709 husband and wife each allocated gst_exemption to the gst exempt trust trust was to provide for the issue of wife and husband accordingly it was their intent that trust corpus was to be distributed to trust only in the event that there are no issue of wife and husband then living however under article ii section g as currently drafted after the establishment of the separate_share_trusts in article ii the trustee represents that the primary intention of wife and husband in creating plr-146137-04 section d if a child of wife and husband were to die leaving no issue or if the child and all of the child’s issue were to die there would be no remaining current beneficiaries of that particular share trust pursuant to the provisions of article ii section g the property held in such share trust would then be distributed to trust rather than be divided among any other share trusts then in existence under trust the trustee also represents that trust as currently drafted contains an ambiguity that could cause the property held in a particular share trust to continue to be held in that share trust even if there were no beneficiaries eligible to receive income or principal from such share trust county court to reform the provisions of trust that is the gst exempt trust and the non-exempt trust on date county court reformed article ii section d by removing the phrase u ntil the distribution date as defined in article iii below and by adding the following language in order to correct this scrivener’s error the trustee has brought an action in at such time as there are no living beneficiaries of a separate share trust such trust shall terminate and any remaining property in such trust shall be divided into as many equal shares as there are children of ours then living and children of ours then deceased leaving issue then living with the share for a then living child to be held and disposed of as part of the separate share trust established for such child under this paragraph d and with the share for a then deceased child with then living issue to be held and disposed of as part of the separate share trust established for such deceased child or such deceased child‘s issue as the case may be under this paragraph d or if such separate share trust is for any reason not then in existence our trustees shall establish a separate share trust for such then living child or the then living issue of such deceased child in accordance with the provisions of this paragraph d at such time as there are no living issue of ours any remaining trust property shall be disposed of pursuant to the provisions of paragraph g of this article ii sec_2601 imposes a tax on every generation-skipping_transfer under you have requested a ruling that the proposed reformation of the gst exempt trust and the non-exempt trust will not alter the inclusion_ratio of the gst exempt trust under sec_2642 of the internal_revenue_code law and analysis section a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any generation- skipping transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross under sec_2602 the amount of tax imposed under sec_2601 is sec_26_2601-1 provides rules for determining when a modification under sec_2631 every individual is allowed a gst_exemption amount which plr-146137-04 estate under sec_2038 or sec_2042 if the settlor had died on date determined by multiplying the taxable_amount the amount_involved in the gst transfer by the applicable_rate under sec_2641 the term applicable_rate means the product of the maximum_federal_estate_tax_rate in the year that the generation-skipping_transfer occurs and the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer i sec_1 minus the applicable_fraction under sec_2642 in general the numerator of the applicable_fraction is the amount of gst_exemption allocated to the property transferred and the denominator is the value of the property transferred may be allocated by the individual or the individual's executor to any property with respect to which the individual is the transferor judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax by reason of section b a of the act will not cause the trust to lose its exempt status instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state respect to a_trust whenever additional exemption is allocated to the trust or when certain changes occur with respect to the principal of the trust trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust settlor’s intent cite cite cite to ascertain the settlor’s intent the state courts look to the trust instrument as a whole and the circumstances known to the settler on execution cite quoting cite in addition the courts have accepted extrinsic evidence such as the attorney’s affidavit that demonstrates that there has been a mistake cite under applicable state law a_trust instrument may be reformed to conform to the sec_26_2601-1 provides that a judicial construction of a governing no guidance has been issued concerning changes that may affect the status of sec_26_2642-4 provides rules for determining the applicable_fraction with in 387_us_456 the court considered plr-146137-04 whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court of the parties indicate that husband and wife intended that trust corpus and income would be distributed from trust to trust only in the event there was no longer any issue of husband and wife living that could receive trust distributions accordingly we conclude that the reformation of trust the gst exempt trust and the non-exempt trust is consistent with applicable state law that would be applied in the highest court of state accordingly based on the facts presented and the representations made the reformation of the gst exempt trust and the non-exempt trust as proposed will not alter the inclusion_ratio of the gst exempt trust under sec_2642 in this case an examination of the relevant trust instruments and representations in accordance with the power_of_attorney on file with this office copies of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter are being sent to your authorized representatives concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-146137-04 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely _________________________ george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
